Citation Nr: 1539429	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-28 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to left knee degenerative disease.  

2.  Entitlement to service connection for a back disorder as secondary to left knee degenerative disease.  

3.  Entitlement to service connection for bilateral lower extremity radiculopathy as secondary to a back disorder.  

4.  Entitlement to service connection for a neck disorder as secondary to left knee degenerative disease.  

5.  Entitlement to service connection for a left foot disorder as secondary to left knee degenerative disease.  

6.  Entitlement to service connection for bilateral upper extremity impingement syndrome as secondary to left knee degenerative disease.  

7.  Entitlement to service connection for a left shoulder disorder as secondary to left knee degenerative disease.  

8.  Entitlement to service connection for a right shoulder disorder, to include residuals of a right shoulder rotator cuff tear, as secondary to left knee degenerative disease. 

9.  Entitlement to service connection for an acquired psychiatric disorder, to include major mood disorder and generalized anxiety disorder.

10.  Entitlement to an initial compensable evaluation for hearing loss. 

11.  Entitlement to an increased evaluation for left knee degenerative disease, evaluated as 10 percent disabling prior to April 7, 2010, and 20 percent disabling thereafter.  

12.  Entitlement to a total disability evaluation based on individual unemployability.  


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.  

The Veteran requested a Board hearing in conjunction with his appeal, and a hearing was scheduled in June 2014.  The Veteran failed to appear for that hearing, and his hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2014).  The Veteran testified at a formal Decision Review Officer hearing in March 2013, but due to technical difficulties, a transcript is not available.  The Veteran was offered another RO hearing and declined.  

The Veteran was previously represented by a private attorney who is no longer accredited to represent claimants before VA.  The Board sent the Veteran notice of this fact in June 2015 and provided him the opportunity to appoint a new representative.  As the Veteran has not responded, he is considered to be representing himself.  

The Veteran's paperless file is managed in the Veterans Benefits Management System (VBMS).  Additional relevant records are associated with Virtual VA, a separate electronic database.  

The issues of entitlement to service connection for a right knee disorder, a back disorder, lower extremity radiculopathy, a neck disorder, a left foot disorder, upper extremity impingement syndrome, left and right shoulder disorders, and an acquired psychiatric disorder, entitlement to an increased evaluation for left knee degenerative disease, and entitlement to a total disability evaluation based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hearing loss is manifest by no more than a level I hearing loss at any point during the appeal period.  






CONCLUSION OF LAW

The criteria for an initial compensable rating for hearing loss have not been met.  38 U.S.C.A. 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the issue decided herein, VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Although additional records are requested in the remand related to the other claims on appeal, there is no indication that the Veteran is treated by VA or his private primary care provider for his hearing loss, or that such records would include relevant audiometric studies.  The Veteran has been provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Analysis

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.
 
If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases involving disagreement with the initial rating assigned, separate ratings may be assigned for different periods of time on appeal if the facts show that different ratings are warranted, resulting in "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).
 
The Veteran has asserted his hearing loss is worse than contemplated by the currently assigned zero percent evaluation.  Initially, the Board observes that service connection for left ear hearing loss was granted effective May 2013; while the Veteran has not specifically appealed the evaluation assigned for the left ear, as hearing loss is evaluated as a bilateral disability, the Board will also take into account left ear hearing loss as of May 2013 when considering the Veteran's appeal.

Under the Rating Schedule, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and an audiometry test of puretone decibel thresholds at 1000, 2000, 3000, and 4000 Hertz, with an average puretone threshold obtained by adding the threshold results and dividing by four.  38 C.F.R. § 4.85.
 
Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percentage of speech discrimination and puretone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.
 
There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing loss exists when the puretone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  As shown below, there is no exceptional hearing loss in this case.  

At an August 2011 VA-authorized examination, puretone thresholds, in decibels, were as follows:   


HERTZ

1000
2000
3000
4000
Average
RIGHT
15
25
75
65
45
LEFT
15
20
65
60
40

Speech recognition scores based on the Maryland CNC Test were 94 percent in the right ear and 94 percent in the left ear.  Prior to May 6, 2013, service connection was in effect only for the right ear.  As such, VA regulations require that the non-service-connected ear be assigned a Roman numeral designation of I.  See 38 C.F.R. § 3.383, 4.85(f).  The Board notes that using table VI, the August 2011 examination results reveal level I hearing in both ears in any event.  Combining these levels according to Table VII results in a noncompensable rating.  

At a May 2013 VA-authorized examination, puretone thresholds, in decibels, were as follows:   


HERTZ

1000
2000
3000
4000
Average
RIGHT
15
20
75
70
45
LEFT
15
10
65
60
37.5

Speech recognition scores based on the Maryland CNC Test were 94 percent in the right ear and 94 percent in the left ear.  Using table VI, the May 2013 examination results reveal level I hearing in both ears.  Combining these levels according to Table VII results in a noncompensable rating.  

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities and held that VA audiologists must fully describe the functional effects caused by a hearing disability in examination reports.  The August 2011 and May 2013 examiners noted the effects of hearing loss reported by the Veteran, namely trouble hearing his sons, crickets, TV, and in background noise.  

In his February 2013 notice of disagreement, the Veteran asserted that his symptoms warrant at least a 10 percent rating.  The assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The audiological findings discussed above are more probative than the Veteran's lay contentions as to the extent of hearing loss.

The Board has considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture rendering impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extra-scheduler ratings is warranted.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluation for that service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The scheduler rating criteria, as they are based on hearing acuity at various frequencies and on the ability to understand spoken words, contemplate problems hearing and communicating such as those competently reported by the Veteran.  These criteria provide for higher ratings, but, as discussed above, the current noncompensable evaluation adequately describes the severity of the Veteran's disability.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate.  Id.  Additionally, although the Veteran reports ringing in his ears, service connection for tinnitus was denied in a December 2013 rating decision that the Veteran did not appeal.  To the extent that ringing interferes with his ability to hear and understand speech, that would have been captured in the examinations provided.  Consequently, referral for extra-scheduler consideration is not warranted.  With respect to extra-scheduler consideration based on the collective impact of multiple disabilities, the Veteran has not argued and the evidence does not show that his hearing loss disability has combined with any of his other service-connected disabilities in a way that is exceptional and not captured by the various scheduler evaluations.  

In sum, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a compensable rating.  As such, the benefit-of-the-doubt doctrine is not for application in this regard and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

A compensable evaluation for hearing loss is denied. 


REMAND

Remand is necessary to ensure that there is a complete record upon which to decide the remaining claims.  VA treatment records and records provided by the Social Security Administration indicate that the Veteran has a private primary care provider who has treated him for musculoskeletal and psychiatric problems.  Appropriate efforts must be made to obtain complete records of this treatment.  Any outstanding VA treatment records should also be obtained.  

With respect to entitlement to service connection for a right knee disorder, a back disorder, a neck disorder, and a left foot disorder, a new examination is necessary to clarify the diagnoses, to allow the examiner to review the extensive records provided by the Social Security Administration, and to address the Veteran's claim that these disorders are the result of an altered gait caused by his service-connected left knee degenerative disease.  The examiner should also address the nature and etiology of any lower extremity radiculopathy.  

With respect to entitlement to service connection for bilateral upper extremity impingement syndrome and left and right shoulder disorders, the claims file should be returned to the examiner who provided the March 2012 opinion, so he can review the evidence associated with the claims file since providing that opinion, including the records provided by the Social Security Administration and any records obtained on remand, and provide an addendum opinion.  

In light of the August 2011 examiner's opinion that the physiological limitations resulting from injuries to the Veteran's right knee, shoulder, and neck appear likely to result in depressive symptoms, entitlement to service connection for an acquired psychiatric disorder is inextricably intertwined with the other remanded claims and must also be remanded.  

Regarding the left knee, additional examination is warranted to further assess any impairment related to flare ups, instability, and meniscal conditions.  

As entitlement to a total disability evaluation based on individual unemployability is inextricably intertwined with the other remanded claims, it must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran as necessary, obtain any outstanding records of relevant treatment, including records of treatment with Kevin Hill and treatment at the Huntington VA Medical Center since April 2012, and associate them with the VBMS or Virtual VA file. 

If the AOJ cannot locate any identified records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then:  (a) notify the claimant and his representative (if any) of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant and his representative (if any) must then be given an opportunity to respond. 

2.  Thereafter, schedule the Veteran for a VA examination to address the nature and etiology of the claimed bilateral shoulder, right knee, back, neck and left foot disorders, and radiculopathy of the lower extremities.  An entire copy of the claims file must be provided to the examiner for review, and the examination report should reflect such review was accomplished.  Any indicated tests or studies should be performed.  Following a review of the claims file, and physical examination of the Veteran, the examiner is requested to address the following:

a. Taking into account the Veteran's documented complaints, as well as those provided at the physical examination, provide a current diagnosis of any bilateral shoulder, upper extremity impingement syndrome, right knee, cervical and/or lumbar spine, and left foot disabilities.  For the purposes of this examination, the examiner is instructed that a "current disability" exists if diagnosed during the appeal period (March 2010), even if it has since resolved.  

b. For each disability diagnosed above, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such disability is proximately due to or aggravated by his service-connected left knee degenerative disease, to include but not limited to a November 2006 fall and/or altered gait.  In offering this opinion, the examiner is instructed that the phrase "result of" is insufficient to address the question of aggravation.

c. Describe the nature and etiology of any lower extremity radiculopathy or associated symptoms since June 2011, specifically commenting on whether there is objective evidence of a diagnosis of radiculopathy to account for the Veteran's subjective symptomatology..  

A complete rationale must be provided for all opinions expressed, including a discussion of the relevant evidence and medical principles which led to the conclusions reached.

3.  Schedule the Veteran for a VA examination to address the nature and severity of his left knee degenerative disease.  A complete copy of the claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  Following review of the claims file and examination of the Veteran, the examiner is requested to address the following:

a. provide the range of flexion and extension of the left knee in degrees, and indicate whether the left knee exhibits pain, weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of any additional range of motion lost due to any of the above factors.  

b. Indicate whether the Veteran suffers from any recurrent subluxation or lateral instability and, if so, the functional effects of such on the Veteran's daily activities.  

4.  After the development requested has been completed, the AOJ must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  The AOJ must ensure that the examiners documented consideration of the VBMS and Virtual VA files.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


